   Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 1 of 24 PageID #: 400




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


HARRY FRANK JAVINS, JR.,
and ELAINE J. JAVINS,
                                                               CASE NO. 2:20-CV-00698
               Plaintiffs,

        vs.

WESTFIELD INSURANCE COMPANY,

               Defendant.


                                           ORDER


       Pending before the Court is Plaintiffs’ Motion to Compel Discovery Responses from

Defendant Westfield Insurance Company (ECF No. 21). The undersigned hosted an informal

telephonic conference on this matter on February 16, 2021 in an attempt to see if the parties were

able to resolve the issues raised in Plaintiffs’ Motion, however, it became apparent that this

discovery dispute would require the Court to decide the matter. Accordingly, Defendant filed its

Response (ECF No. 29) to which Plaintiffs filed their Reply (ECF No. 30); the undersigned advised

the parties that a decision will be made based on the pleadings alone. Having heard the arguments

of counsel during the conference and having reviewed the pleadings filed in support of same, and

following an in camera review of the unredacted materials provided by Defendant, the Court

FINDS as follows:

                                          Background
       This case involves a bad faith claim Plaintiffs (when referred to separately, hereinafter

“Harry Javins” and “Elaine Javins”) filed against their own insurance company seeking coverage

for damages incurred from a May 23, 2019 fire that occurred at their house located in Madison,

                                                1
   Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 2 of 24 PageID #: 401




West Virginia. At the time of the fire, the house was insured by Defendant. Shortly after receiving

notice of Plaintiffs’ claim, Defendant began investigating the circumstances surrounding the fire

and had determined on or about May 28, 2019 that its insured, Harry Javins, had intentionally set

the fire, therefore, based on its policy terms, Defendant denied his claim. However, Defendant did

pay the claim of Elaine Javins to the extent that she had an interest in the property.

        The current discovery dispute concerns Plaintiffs’ written discovery requests for

documents in Defendant’s claim file. Defendant has withheld certain documents or provided

redacted documents on the basis of the attorney-client privilege and/or work product doctrine

endorsed in this Court’s holding in Chambers v. Allstate Ins. Co., 206 F.R.D. 579 (S.D.W. Va.

April 29, 2002) (Vandervort, M.J.).

                      Plaintiffs’ Argument in Support of Motion to Compel

        Plaintiffs contend that Defendant has withheld certain materials in its claim file that they

need in order to litigate this case. Plaintiffs dispute Defendant’s position that it can withhold

materials on the basis of attorney-client privilege and/or work product doctrine because Defendant

anticipated litigation from these Plaintiffs as early as May 28, 2019, when it determined Harry

Javins intentionally started the fire. Plaintiffs argue that Defendant, along with its counsel, were

only investigating Plaintiffs’ claim, which is in the usual course of its business as an insurance

company. Plaintiffs point to letters they received from Defendant dated May 29, 2019 (ECF No.

21-9), June 26, 2019 (ECF No. 21-10), July 12, 2019 (ECF No. 21-11) that indicate Defendant

was still investigating Plaintiffs’ claim. Plaintiffs argue that it was not until at the very least, by its

letters dated December 23, 2019, would Defendant have had any real likelihood of litigation from

Plaintiffs: when Defendant advised it would deny Harry Javins’ claim, but that Defendant would

pay Elaine Javins’ claim. It was not until after Defendant denied Harry Javins’ claim did Plaintiffs



                                                    2
   Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 3 of 24 PageID #: 402




hire counsel. In any event, Defendant could not anticipate litigation from Elaine Javins, as it did

not deny her claim, and it sent her a letter dated March 24, 2020 requesting her to identify her

personal property lost in the fire.

        Plaintiffs do not seek any documents relating to legal analysis or opinions provided by

Defendant’s counsel, but does seek all other investigative documents, including material related

to investigative tasks and information gathering. Plaintiffs contend that Defendant’s legal counsel

was acting in an investigative capacity prior to this civil action being instituted, thus any documents

related to that investigative function are discoverable.

        At minimum, Plaintiffs ask this Court to compel the production of all documents withheld

by Defendant during the seven-month period (from the date of the fire, May 23, 2019 to the date

of the denial of claim, December 23, 2019) that does not contain legal opinions or analyses; to the

extent any of the investigative documents are privileged, Plaintiffs request this Court compel the

production of the identity of persons involved in such communications and the nature of the

documents exchanged. Plaintiffs assert they have a substantial need for this information because

they cannot obtain it from any other source. Specifically, Plaintiffs seek the production of the fire

cause and origin report of Defendant’s fire investigator consultant – Plaintiffs point out it is very

unfair that Defendant has withheld this information when it intends to rely upon same at trial to

meet its burden of showing Harry Javins was responsible for the fire.

             Defendant’s Argument Against Disclosure of Claim File Documents

        Defendant details the evidence it had obtained very early on in its investigation into the

cause of the fire at Plaintiffs’ house. Defendant asserts that as early as May 28, 2019, it became

apparent that it would deny coverage and become involved in litigation with Plaintiffs. By May




                                                  3
   Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 4 of 24 PageID #: 403




28, 2019, Defendant characterizes its activities were not in the ordinary course of business as a

claim investigation, but was in fact a fraud investigation involving arson by its own insured.

       Defendant also disagrees with Plaintiffs’ contention that they have a substantial need for

the withheld materials in its claim file in order to prove bad faith, as other courts have found that

while obtaining such information may be difficult due to being protected by attorney-client

privilege and/or work product doctrine, Plaintiffs may depose Defendant’s adjusters and claims

representatives.

       Defendant further argues that Plaintiffs’ characterization of its counsel acting in an

investigative role fails to appreciate the applicable law on the attorney-client privilege and work

product doctrine: Defendant’s communications with its counsel is protected to same extent as its

own employees’ notes regarding those communications. Defendant points out that it produced a

copy of its claim diary with those portions pertaining to employee conversations with counsel or

Defendant’s litigation strategy redacted. Defendant provided an appropriate privilege log to

Plaintiffs as well that described what materials were being withheld on those asserted privileges.

In this case, there is no dispute that Defendant enjoys an attorney-client relationship with its

counsel at Kesner & Kesner, who are attorneys of record herein; Defendant retained Kesner &

Kesner after Defendant obtained information indicating Harry Javins intentionally set the fire.

Thus, all actions and communications are privileged.

       Defendant argues that Plaintiffs are not entitled to the origin and cause fire report of EFI

Global because that firm was retained after Defendant reasonably anticipated litigation. Defendant

points out that Rule 26(b)(4)(A) of the Federal Rules of Civil Procedure does not permit a party to

depose another party’s trial expert until after the report is provided, and further, Rule 26(b)(4)(D)

does not permit the deposition of an expert who has been retained in anticipation of litigation or to



                                                 4
    Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 5 of 24 PageID #: 404




prepare for trial who is not expected to be called as a witness at trial. Until Defendant discloses

that an EFI Global representative as a testifying expert per this Court’s Scheduling Order, Plaintiffs

are not permitted to discover any opinions EFI Global provided to Defendant or its counsel; this

issue is not ripe at this time.

        Regardless of Defendant’s paying Elaine Javins’ claim, the fact remains that she and Harry

Javins are both Plaintiffs in this action, represented by counsel, and asserting the same claims, thus

both would benefit from the sought discovery should this Court compel its production. It is

irrelevant whether the materials were prepared in anticipation from litigation from either Plaintiff

separately, or both collectively, as the Fourth Circuit has recognized that work product protection

applies to all such materials. Further, despite Plaintiffs’ insistence that Defendant did not submit a

reservation of rights letter to either Plaintiff, this is not the basis for when the protection afforded

by the work product doctrine applies.

                                           Plaintiffs’ Reply

        Plaintiffs argue that Defendant’s handling of their fire claim, regardless of whether it

suspected arson at some point, is in its ordinary course of business. It followed its own policies

and procedures to investigate the fire loss claim, thus all the documents and reports related to the

investigation of Plaintiffs’ claim prior to reaching its final decision to deny Harry Javins’ claim,

cannot be “in anticipation of litigation.” Plaintiffs also argue that merely deposing Defendant’s

claims representatives violates the best evidence rule, as Plaintiffs would be unable to effectively

and thoroughly cross-examining Defendant’s witnesses as to how they handled Plaintiffs’ claims.

Plaintiffs assert that the majority of courts have found that the claim file is the only available source

to determine the basis on which an insurer made its decision concerning a claim, is relevant to a

bad faith claim, and therefore discoverable. Because Defendant has denied payment for Harry



                                                   5
   Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 6 of 24 PageID #: 405




Javins’ claim due to its suspicion that he committed arson, Defendant has the burden to prove that

the exclusions upon which it has relied to deny the claim apply. The claim file is the best evidence

Plaintiffs can use to determine how their claims were actually handled.

       Plaintiffs reassert their position that the Kesner firm’s role prior to the issuance of the

December 23, 2019 denial letter was investigative and/or claims adjusting. Until the denial letter

was sent, Defendant did not have a reasonable anticipation of litigation. Further, Elaine Javins was

paid her claim, thus Defendant certainly could not have reasonably anticipated litigation from her.

                                           Relevant Law

       Pursuant to Rule 26(b)(2)(C) of the Federal Rules of Civil Procedure, a court is required,

on motion or on its own, to limit the frequency and extent of discovery, when:

       (1) the discovery sought is unreasonably cumulative or duplicative;

       (2) the discovery can be obtained from some other source that is more convenient, less

burdensome, or less expensive;

       (3) the party seeking the discovery has already had ample opportunity to collect the

requested information by discovery in the action; or

       (4) the burden or expense of the proposed discovery outweighs its likely benefit,

considering the needs of the case, the amount in controversy, the parties’ resources, the importance

of the issues at stake in the action, and the importance of the discovery in resolving the issues.

       Under Rule 26, “[p]arties may obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case . . . .” Fed. R.

Civ. P. 26(b)(1). Thus, “[r]elevance is . . . the foundation for any request for production, regardless

of the individual to whom a request is made.” Cook v. Howard, 484 Fed.Appx. 802, 812 (4th Cir.

2012). This Rule “cautions that all permissible discovery must be measured against the yardstick



                                                  6
   Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 7 of 24 PageID #: 406




of proportionality.” Lynn v. Monarch Recovery Management, Inc., 285 F.R.D. 350, 355 (D. Md.

2012) (quoting Victor Stanley, Inc. v. Creative Pipe, Inc., 269 F.R.D. 497, 523 (D. Md. 2010)).

“[I]t remains true that ‘relevancy in discovery is broader than relevancy for purposes of

admissibility at trial.’ ” In re: American Medical Systems, Inc. Pelvic Repair Systems Product

Liability Litigation, Nos. 2:14-cv-11870, 2:14-cv-28142, 2016 WL 4411506, at *2 (S.D. W.Va.

Aug. 17, 2016) (Eifert, M.J.) (quoting Amick v. Ohio Power Co., No. 2:13-cv-6593, 2013 WL

6670238, at *1 (S.D. W.Va. Dec. 18, 2013)).

        Pursuant to Rule 501 of the Federal Rules of Evidence, in civil proceedings state law

governs privilege regarding a claim or defense for which state law supplies the rule of decision.

Therefore, West Virginia law applies in determining the scope of the attorney-client privilege;

communications are protected under this privilege only when:

        (1) both parties must contemplate that the attorney-client relationship does or will
        exist; (2) the advice must be sought by the client from that attorney in his capacity
        as a legal adviser; (3) the communication between the attorney and client must be
        intended to be confidential.

See, State v. Burton, 163 W. Va. 40, 254 S.E.2d 129 (W. Va. 1979).

        The Fourth Circuit has adopted the “classic test” for determining the existence of attorney-

client privilege:

        The privilege applies only if (1) the asserted holder of the privilege is or sought to
        become a client; (2) the person to whom the communication was made (a) is a
        member of the bar of a court, or his subordinate and (b) in connection with this
        communication is acting as a lawyer; (3) the communication relates to a fact of
        which the attorney was informed (a) by his client (b) without the presence of
        strangers (c) for the purpose of securing primarily either (i) an opinion on law or
        (ii) legal services or (iii) assistance in some legal proceeding, and not (d) for the
        purpose of committing a crime or tort; and (4) the privilege has been (a) claimed
        and (b) not waived by the client.

United States v. Jones, 696 F.2d 1069, 1072 (4th Cir. 1982) (quoting United States v. United Shoe

Machinery Corp., 89 F.Supp. 357, 358–59 (D.Mass.1950)). “The burden is on the proponent of


                                                  7
    Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 8 of 24 PageID #: 407




the attorney-client privilege to demonstrate its applicability.” 1 Jones, 696 F.2d at 1072.

        The work product doctrine is governed under Rule 26(b)(3) of the Federal Rules of Civil

Procedure. This Rule does not protect documents from discovery unless they are prepared in

anticipation of litigation or reveal the mental impressions, conclusions, opinions, or legal theories

of a party’s attorney or other representative concerning the litigation.

        In State ex rel. USF & G v. Canady, 194 W.Va. 431, 460 S.E.2d 677, 684–85 (1995), the

Supreme Court of Appeals of West Virginia noted that “[a]s the attorney-client privilege and the

work product exception may result in the exclusion of evidence which is otherwise relevant and

material and are antagonistic to the notion of the fullest disclosure of the facts, courts are obligated

to strictly limit the privilege and exception to the purpose for which they exist.” Id. at 684.

However, “[c]ourts must work to apply the privilege in ways that are predictable and certain”

keeping in mind that “[t]he privilege forbidding the discovery of evidence relating to

communications between an attorney and a client is intended to ensure that a client remains free

from apprehension that consultations with a legal advisor will be disclosed.” Id. at 684 (citations

omitted).

        To determine whether a document was prepared in anticipation of litigation, “the primary

motivating purpose behind the creation of the document must have been to assist in pending or

probable future litigation.” State ex rel. United Hospital Center, Inc. v. Bedell, 199 W.Va. 316,

484 S.E.2d 199, 213 (1997). Consistent with the findings of the United States Court of Appeals

for the Fourth Circuit in In re Grand Jury Proceedings, 33 F.3d 342, 348 (4th Cir. 1994), USF & G

held that the work product protection is analyzed in two contexts: fact work product and opinion

work product:


1
 See also, State ex rel. USF & G v. Canady, 194 W. Va. 431, 460 S.E.2d 677, 684 (1995) (the claimant bears the
burden of establishing the applicability of the attorney-client privilege or the work product exception).

                                                      8
   Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 9 of 24 PageID #: 408




       Both are generally protected and can be discovered only in limited circumstances.
       Fact work product can be discovered upon a showing of both a substantial need and
       an inability to secure the substantial equivalent of the materials by alternate means
       without undue hardship .... Opinion work product is even more scrupulously
       protected as it represents the actual thoughts and impressions of the attorney, and the
       protection can be claimed by the client or the attorney.

USF & G, 460 S.E.2d at 691 (quoting In re Grand Jury Proceedings, 33 F.3d at 348).

       In State ex rel. Allstate Ins. Co. v. Gaughan, 203 W.Va. 358, 508 S.E.2d 75, 92 (W.Va.

1998), the West Virginia Supreme Court of Appeals provided guidance in analyzing work product

issues, and determined that a case-by-case approach is

       more sound in determining whether documents in an insurance claim file were
       prepared in anticipation of litigation. The trial court should consider the nature of
       the requested documents, the reason the documents were prepared, the relationship
       between the preparer of the document and the party seeking its protection from
       discovery, the relationship between the litigating parties, and any other facts
       relevant to the issue.

(quoting Askew v. Hardman, 918 P.2d 469, 473–74 (Utah 1996)).

       Finally, Rule 37(a)(5)(A) of the Federal Rules of Civil Procedure provides that if a motion

to compel is granted – or if the disclosure or requested discovery is provided after the motion was

filed – the court must, after giving the parties an opportunity to be heard, require the party whose

conduct necessitated the motion, the party or attorney advising that conduct, or both to pay the

movant’s reasonable expenses incurred in making the motion, including attorneys’ fees. However,

the court must not order this payment should the opposing party’s nondisclosure, response, or

objection was substantially justified, or other circumstances make an award of expenses unjust.

See Fed. R. Civ. P. 37(a)(5)(A)(ii)-(iii).

                                             Discussion

       As an initial matter, the undersigned notes that in addition to filing its Answer to Plaintiffs’

claims of breach of contract, bad faith, and unfair claims settlement practices (ECF No. 1-1),



                                                  9
   Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 10 of 24 PageID #: 409




Defendant also filed a Counterclaim for Declaratory and Other Relief, expressly alleging that

Harry Javins breached the insurance contract in bad faith by intentionally causing the fire that

damaged Plaintiffs’ house, and that Harry Javins made material misrepresentations of facts relating

to the fire loss (ECF No. 4 at 16-18); Plaintiffs timely filed an Answer to this Counterclaim (ECF

No. 5). Pursuant to the Scheduling Order entered in this civil action, the party bearing the burden

of proof on an issue shall make expert disclosures no later than June 25, 2021, the party not having

the burden is to make such disclosures no later than July 23, 2021, with rebuttal or contradictory

disclosures due by August 6, 2021. (See ECF No. 7 at 2, ¶3)

        Clearly, the subject discovery dispute centers on when and to what extent Defendant’s

asserted attorney-client privilege/work product doctrine protections apply with respect to the

documents contained in its claim file. Even a cursory review of the privilege log indicates that

Defendant leans heavily, if not exclusively, on this Court’s decision in Chambers v. Allstate Ins.

Co., where following an in camera examination of all the documents at issue, the Court found they

were protected under the attorney-client privilege and/or work product doctrine. Plaintiffs, on the

other hand, rely more on Harper v. Auto-Owners Ins. Co., 138 F.R.D. 655 (S.D. Ind. 1991), which

ordered the production of all reports, investigations and documents prepared prior to the insurer’s

issuance of the denial notice, having found that this information was generated in the ordinary

course of business, and therefore not protected under work product.

        There is no dispute that Plaintiffs’ house was insured by Defendant, covered by a policy

with effective dates of May 29, 2018 through May 29, 2019. (See, i.e., ECF No. 4 at 2, ¶6; ECF

No. 5 at 1, ¶4) There is no dispute that a fire destroyed Plaintiffs’ house on May 23, 2019, however,

there is a dispute as to the origin of the fire, and Plaintiffs unequivocally deny that the fire resulted

from the intentional act or acts committed by Harry Javins with the intent to cause the loss (ECF



                                                   10
    Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 11 of 24 PageID #: 410




No. 5 at 2, ¶9). Other matters remain undisputed, however: that Plaintiffs received a letter from

Defendant dated May 24, 2019 indicating that their claim will be handled (ECF No. 21-8); that

Plaintiffs received another letter from Defendant dated May 29, 2019 requesting an inventory of

the property loss (ECF No. 21-9); that Plaintiffs received another letter from Defendant dated June

26, 2019 indicating that it was completing its investigation of Plaintiffs’ claim (ECF No. 21-10);

that Plaintiffs received another letter from Defendant dated July 12, 2019 again informing

Plaintiffs that the investigation was ongoing, and further requesting that Plaintiffs submit to

Examinations Under Oath (“EUO”) and that Defendant “requested that Mr. Brent Kesner of the

Kesner & Kesner law firm . . . to assist us with your [EUO]” in accordance with the terms of

Plaintiffs’ contract with Defendant (ECF No. 21-11) 2; that Elaine Javins received a letter from

Defendant dated December 23, 2019 indicating that the fire was intentionally set, but also included

a check in the amount of $130,000.00 representing her one-half interest in the Madison house

(ECF No. 21-5); that Elaine Javins received a letter from Defendant dated March 24, 2020

indicating that Defendant will pay Elaine Javins to repair or replace premarital property as of the

date of the loss and one half of the value of the martial property at the time of the loss, plus

additional expenses as covered by the policy (ECF No. 21-6); and that Harry Javins received the


2
  In addition to its request that Plaintiffs submit to EUO, Defendant also requested that Plaintiffs forward numerous
documents “as soon as possible as not to delay our investigation of your claim” which included: copies of Plaintiffs
state and federal tax returns with all exhibits and schedules for tax years 2016, 2017, and 2018; copies of all monthly
statements from January 1, 2018 through and including June 30, 2019 for all accounts at any financial institution;
copies of all monthly statements for all utility sources for the subject Madison house as well as Plaintiffs’ home in
Cross Lanes, West Virginia from January 1, 2018 through and including June 30, 2019; copies of all monthly credit
card statements from January 1, 2018 through and including June 30, 2019; a copy of Plaintiffs’ lease agreement for
the residence located in Cross Lanes and lease payment history from January 1, 2018 through and including June 30,
2019; copies of all cellular telephone bills, for all parties on Plaintiffs’ cellular telephone plan, to include the showing
of all incoming/outgoing call and text messages from January 1, 2018 through and including June 30, 2019; a list of
all debts in excess of $1000 as of the date of the loss identifying the creditor, the date the debt was incurred, the
original amount of the debt, the amount owed now and at the time of the loss; copies of the loan application and
payment history for the mortgage of the subject Madison house from January 1, 2018 through and including June 30,
2019; copies of all estimates, appraisals, receipts or cancelled checks reflecting the cost of repairing or replacing
personal property or real estate Plaintiffs claim was damaged or destroyed; and copies of all tax bills and payment
history from Boone County concerning the subject Madison house for tax years 2016, 2017, 2018, and 2019.

                                                            11
    Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 12 of 24 PageID #: 411




denial letter from Defendant dated December 23, 2019 stating that Defendant had completed its

investigation concerning the fire loss and determined that Harry Javins “intentionally concealed

and/or misrepresented material facts or circumstances, engaged in fraudulent conduct, and/or made

false statements related to [his] claim under the Policy.” (ECF No. 21-7)

         The aforementioned circumstances align more with those presented in Harper v. Auto-

Owners Inc. Co., supra. For instance, that matter also concerned an insured moving to compel the

production of various documents prepared by his insurer that were generated in connection to the

insured’s fire loss claim. Within days of the fire loss, the insurer not only employed outside experts

to conduct investigations into the cause and origin of the fire, but also retained outside counsel to

monitor progress of the case and to examine the insured under oath pursuant to the terms of its

policy. A couple of months after the fire loss, the insurer sent a notice to the insured denying the

claim. The court ultimately determined that with respect to the work product claim, the insurer

failed to overcome the presumption that documents it prepared after learning of the incendiary

origin of fire but prior to sending out the denial notice were not prepared in reasonable anticipation

of litigation; and documents prepared by outside counsel hired to monitor the progress of the case

and to conduct the examination under oath of the insured was not subject to attorney-client

privilege to the extent that the attorney acted as claims adjuster, claims process supervisor, claims

investigation monitor, and not as legal adviser.

         However, the similarities between that case and the one at bar end at this point, because

significantly, the court found that the insurer did no investigation prior to sending its denial notice,

therefore, it could not claim work product protection. 3 Here, Defendant clearly did investigate into

Plaintiffs’ claims prior to sending its denial letters.


3
 It may have also been relevant to the court’s decision that while the parties in that case did not dispute arson, the
plaintiff was not a suspect.

                                                         12
    Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 13 of 24 PageID #: 412




         Chambers is also similar to the case at bar to the extent that the fire loss occurred shortly

after the insured was advised that coverage on the subject property was to terminate. (See ECF No.

29 at 2; ECF No. 29-1, Bates-stamped WIC000083) In Chambers, the insurer notified the plaintiff

about a month earlier that it intended to cancel her policy, and nearly ten days prior to the intended

cancellation date, the plaintiff’s house was destroyed by fire. Another similarity between the

parties involved in Chambers and the matter at bar are that the insurer in Chambers suspected its

insured, the plaintiff, of having intentionally set fire to her house. 4 There is, however, no indication

from Chambers, or from the underlying case law 5 that influenced the decision therein that the

insurers involved outside counsel in their ongoing investigation into their insureds’ claims to the

extent performed in this case.

         An additional, distinguishable feature from Chambers is that the insurer did not file a

counterclaim for fraud against its own insured: thus, it is apparent that Defendant herein intends

to prove that the exclusions outlined in its policy terms apply in this case, as set forth in its

December 23, 2019 letters to Plaintiffs. This Court recently recognized that “ ‘[a]n insurance

company seeking to avoid liability through the operation of an exclusion has the burden of proving

the facts necessary to the operation of that exclusion.’ ” See Cooper v. Westfield Ins. Co., 2020

WL 5647015, at *3 (S.D.W. Va. 2020) (Johnston, J.) (quoting State ex rel. Nationwide Mut. Ins.

Co. v. Wilson, 236 W.Va. 228, 778 S.E.2d 677, 685 (2015) (internal citations omitted) 6; Rabon v.



4
  Unlike Harry Javins, the plaintiff in Chambers was actually indicted and convicted of arson, although the conviction
was later overturned.
5
  In their respective pleadings and exhibits, the parties reference Carver v. Allstate Insurance Company, 94 F.R.D. 131
(S.D. Ga. 1982), Lett v. State Farm Fire & Casualty Company, 115 F.R.D. 501 (N.D. Ga. 1987), and Ring v.
Commercial Union Insurance Company, 159 F.R.D. 653 (M.D.N.C. 1995); these cases were discussed at length in the
Chambers decision.
6
  The Cooper case also involved this Defendant, and concerned an insured filing a declaratory judgment action against
its insurer, Westfield; Westfield also filed a counterclaim against its own insured alleging it had no duty to defend or
indemnify under its policy terms. This Court granted Westfield’s motion for summary judgment, therefore it did not
need to pursue its counterclaim against the plaintiff.

                                                          13
   Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 14 of 24 PageID #: 413




Great Southwest Fire Ins. Co., 818 F.2d 306 (4th Cir. 1987) (“[w]hen it asserted the affirmative

defense of arson, [the insurance company] assumed the burden of proving, . . ., that the fire . . .

was incendiary in origin and that . . ., the insured, caused the fire.”) (internal citation omitted).

        Numerous courts have recognized that “[t]he nature of the insurance business requires an

investigation prior to the determination of the insured’s claim”, and then “at some point an

insurance company shifts its activity from the ordinary course of business to anticipation of

litigation, and no hard and fast rule governs when this occurs.” See Front Royal Ins. Co. v. Gold

Players, Inc., 187 F.R.D. 252, 256 (W.D. Va. June 7, 1999) (internal citations omitted). In other

words, documents are not created in anticipation of litigation unless the probability of litigating

the claim is “substantial and imminent” or litigation is “fairly foreseeable” when it is created. State

Farm Fire and Cas. Co. v. Perrigan, 102 F.R.D. 235, 238–239 (W.D. Va. June 14, 1984) (internal

citations omitted); see also, Lett v. State Farm Fire and Cas. Co., 115 F.R.D. 501, 503 (N.D. Ga.

Feb. 20, 1987) (citing Carver v. Allstate Insurance Company, 94 F.R.D. 131, 134 (S.D. Ga. 1982)

(internal citations omitted). In any event, courts generally agree that work product protection

should be determined on a case-by-case basis. See Auto Owners Ins. Co., 135 F.R.D. at 202 (citing

Lett v. State Farm Fire and Cas. Co., 115 F.R.D. 501, 503 (N.D. Ga. 1987) ); Air heart v. Chicago

and North Western Transp. Co., 128 F.R.D. 669, 671-672 (D.S.D. 1989); Pete Rinaldi’s Fast Foods

v. Great Am. Ins. Cos., 123 F.R.D. 198, 202 (M.D.N.C. 1988)); Chambers v. Allstate Ins. Co., 206

F.R.D. 579, 585 (S.D.W. Va. 2002).

        As an ancillary matter, although Plaintiffs assert that Defendant did not send any notice of

a reservation of rights on the subject claim prior to the denial letter of December 23, 2019 as further

support that it had no reasonable anticipation of litigation, the undersigned agrees with Defendant

that there is no legal predicate that such a notification is dispositive as to when or to what extent



                                                  14
      Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 15 of 24 PageID #: 414




the protections afforded by attorney-client privilege and/or work product doctrine are triggered. In

any event, Defendant’s letter dated July 12, 2019 indicated a “reservation of rights” in the last

paragraph that may be construed as such a notice. 7 (See ECF No. 21-11 at 3)

           Additionally, although Plaintiffs contend that they did not retain counsel until after receipt

of the December 23, 2019 denial letter(s), and that therefore, Defendant had no reasonable

anticipation of litigation, again, none of the pertinent legal authorities, including the Federal Rules

of Civil Procedure, explicitly provides for such a condition precedent as a triggering event for a

“reasonable anticipation of litigation.” Further, none of the legal authorities specifically provide

that when an insured retains counsel does an insurer have a reasonable anticipation of litigation –

as noted supra, given there is no bright-line rule, these are simply facts that all courts must consider

when determining whether certain protections are afforded to withheld documents during

discovery.

           Courts have observed that “where an insurer claims that it acted in anticipation of litigation

before it formally denied the claim, the insurer ‘bears the burden of persuasion by presenting

specific evidentiary proof of objective facts demonstrating a resolve to litigate.’ ” See Wingo

Holdings, LLC, v. Northfield Insurance Company, 2006 WL 8433647, at *7 (S.D. Fla. April 27,

2006) (quoting Pete Rinaldi’s Fast Foods, Inc., 123 F.R.D. at 202). The particular facts presented

in the case at bar suggest that while Defendant may have had some suspicion that suggested Harry



7
    The language reads as follows:

           Westfield Insurance Company’s investigation and analysis of the claimed loss is not intended to be,
           and should not be construed as, a waiver of any rights, conditions, exclusions or defenses under the
           policy of insurance, or an admission of liability. In that regard, please be advised that nothing done
           by Westfield, or anyone acting on its behalf, relating to its investigation of the loss is or should be
           construed, as an admission of liability on the part of Westfield Insurance Company. Westfield will
           continue to reserve each and every right, condition, exclusion and defense that it may have under
           and pursuant to the applicable policy of insurance. Westfield will continue to conduct its
           investigation of this matter subject to this reservation of rights.

                                                            15
   Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 16 of 24 PageID #: 415




Javins may have intentionally set the fire as of May 28, 2019, Defendant, along with the assistance

of its counsel, continued to investigate the cause and origin of the fire well beyond May 28, 2019.

Indeed, the letters dated May 29, 2019 and June 26, 2019 clearly state that Defendant was engaged

in further investigation into Plaintiffs’ claims; however, the particular circumstances in this case

indicate that Defendant still had not decided to deny Plaintiffs’ claims until it issued the December

23, 2019 letters.

         Although Defendant contends that EFI Global’s “Fire Origin & Cause Report” is protected

under the work product doctrine, it is apparent that under the circumstances at the time, this

document was prepared in furtherance of Defendant’s investigation into whether it would accept

or deny Plaintiff’s claim. 8 The undersigned notes that the EFI representative obtained an executed

consent form from Harry Javins in order to enter the property site in order to do the scene

inspection. 9 From the materials provided to the undersigned for in camera review, it is noted that

the “Fire Origin & Cause Report” is dated June 25, 2019 and was prepared for “Westfield Group”

– there in no indication in this report that anyone with the Kesner law firm was involved, although

it does state that EFI was referred by “Ms. Karla Farrell of Stutman Law” to conduct the

investigation. Incidentally, Harry Javins’ consent form also contained a signed acknowledgement

that “Stutman Law” had his permission to take evidence from the scene to determine the cause of

the loss as well as his consent to dispose of same. Clearly, from Harry Javins’ perspective, and

objectively speaking, Defendant was acting as a typical insurer investigating its insured’s loss due

to fire as part of its “ordinary course of business.”




8
  Further, given that Defendant has filed a counterclaim against Plaintiffs seeking declaratory judgement for denying
their fire loss claims, it would appear that pursuant to the Scheduling Order, supra, that Defendant would disclose this
document to Plaintiffs by June 25, 2021.
9
  The documentation provided to the undesigned indicates that Harry Javins executed the consent form on May 30,
2019; this document is Bates-stamped WIC002379.

                                                          16
   Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 17 of 24 PageID #: 416




         Nevertheless, some significant and striking observations in the EFI Global report is that it

did not unequivocally determine that the cause of the fire was arson; it did not determine that the

cause of the fire was intentional; and most importantly, it did not identify Harry Javins as having

set the fire, whether accidentally or intentionally. Bizarrely, Defendant’s December 23, 2019

letters to Plaintiffs state that “The origin and cause investigation performed at the Subject Property

has disclosed that the fire originated in the basement, and was the result of an incendiary act. That

is, the fire at the Subject Property was intentionally set.” (emphasis added) This strikes the

undersigned as disingenuous, at minimum. 10 In fact, outside of Defendant’s own opinion, there

has been no evidence presented to the undersigned, whether in camera or not, that suggests that

Plaintiffs’ house fire was the result of arson, let alone that Harry Javins committed arson.

         The undersigned exhaustively examined the materials provided for in camera review.

Defendant asserts that it determined as early as May 28, 2019 that its insured, Harry Javins,

intentionally started the fire and was guilty of arson. However, the undersigned was unable to

locate any notes in the claims file submitted for in camera review where there was any indication

on May 28, 2019 that a determination was made that the fire was intentional or that Defendant

concluded that its insured, Harry Javins, was the one who set it. In fact, a close reading of the

claims file shows otherwise. Specifically, the undersigned calls attention to the following:

         1. An entry by Alvin Schuck on 06/03/2019 at 8:01 AM states: “On Saturday evening

             060119 spoke with our O&C expert Greg Bailey. He has completed scene exam….

             Baileys (sic) opinion is the fire was intentionally set.” (WIC000048)




10
   This appears to go to the heart of Plaintiffs’ bad faith claim, and the sole purpose endorsed by these Plaintiffs in
obtaining these withheld materials from Defendant’s claim file – to answer why and how Defendant decided to deny
their claims. Whether this can be construed as bad faith is irrelevant to the issues raised herein, but a query to be
resolved by the trier of fact. However, after reviewing the entire claims file, the undersigned is hard pressed in
reconciling the claims made by Defendant in its denial letter with the findings made by EFI Global.

                                                         17
Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 18 of 24 PageID #: 417




   2. An entry by Douglas Goewey on 06/24/2019 at 2:49 PM states: “Received call from

      insured and Harry was upset because of questions SIU asked him and his wife…. He

      asked when he would know something and I said as soon as I finished my

      investigation.” (WIC000038) (emphasis added).

   3. An entry by Douglas Hall on 07/01/2019 at 2:39 PM stated: “Investigator Schuck has

      compiled in draft form a request for information regarding the subject claim matter.

      Mr. Schuck has compiled the investigation request pursuant to Westfield’s ongoing

      investigation of the Javins’ claimed loss…” (WIC000035) (emphasis added).

   4. An entry by Douglas Goewey on 08/22/2019 at 10:34 AM stated: “Participated on a

      conference call and discussed the claim with Brent, Bruce and Todd.” (WIC000030)

      (emphasis added).

   5. An entry by Todd Boose on 09/13/2019 at 3:58 PM stated: “File Review Reviewed file

      at diary WV Fire Loss Our investigation continues…” (WIC000028-000029)

      (emphasis added).

   6. An entry by Steve Brown on 09/17/2019 at 12:02 PM stated: “…Claim is under

      investigation to date and EUO performed of the named insureds on 08/11/19.”

      (WIC000028) (emphasis added).

   7. An entry by Todd Boose on 10/07/2019 at 4:32 PM stated: “Counsel Kesner advising

      that he is working on a follow up letter to the insured regarding the information and if

      nothing received in response to this letter then he will be sending final letter advising

      insured that we will have to proceed with our coverage assessment without the

      information if the insured has not provided. (WIC000027) (emphasis added).




                                           18
  Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 19 of 24 PageID #: 418




       8. An entry by Alvin Schuck on 10/15/2019 at 10:27 AM stated: “He ask (sic) about

           coverage for his expenses traveling back and forth to work and I advised no coverage

           decisions have been made and the claim remains under investigation.”

           (WIC000027) (emphasis added)

       9. An entry by Steven Brown on 10/22/2019 at 09:57 AM stated: “Reviewed on activity.

           The investigation of the matter is still ongoing in all respects.” (WIC000027)

           (emphasis added)

       10. An entry by Steven Brown on 11/04/2019 at 03:05 PM stated: “Further attorney Kenser

           requests if the insureds are unwilling to provide the materials to notify so Westfield

           can move forward with the coverage analysis.” (WIC000026) (emphasis added)

       11. An entry by Todd Boose on 12/23/2019 at 12:13 PM: “Our investigation in to (sic)

           the facts and circumstances of this claimed loss has come to conclusion…. The

           subject fire was determined to be an incendiary fire which was intentionally set.

           (WIC000025) (emphasis added)

       12. An entry by Alvin Schuck on 12/27/2019 at 7:39 AM stated: “A coverage decision

           has been made and no further SIU involvement is necessary.” (WIC000024)

           (emphasis added).

       Synthesizing the above entries leads any reasonable person to conclude that Defendant’s

conclusions regarding the subject claim was made on or around the date of December 23, 2019.

There is absolutely no indication in the claims file at all that logically leads anyone to conclude

that “it became apparent” to Defendant that it would deny coverage to Harry Javins and grant

coverage to Elaine Javins. In fact, Defendant’s origin and cause expert, Greg Bailey, did not visit

the property and conduct his investigation until early June of 2019. How then could Defendant



                                                19
     Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 20 of 24 PageID #: 419




have determined that the cause of the fire was arson and that its insured caused the fire on May 28,

2019? The logical answer is that Defendant could not, and did not, make that determination on that

date. It appears to the undersigned that Defendant uses the date of May 28, 2019 in an attempt to

push the date of “determination” as far back in time as possible in an attempt to shield as much of

its claims file as possible to argue that litigation was expected at that time. However, as the multiple

entries by multiple Westfield representatives indicate, the claim investigation was ongoing and

under investigation until a final determination was made on December 23, 2019. While the June

3, 2019 entry indicates that Defendant’s expert’s “opinion” was that the fire was intentionally set,

there is no conclusions made at that time nor was there any allegation at that time that Harry Javins

was suspected of setting the fire. 11

           Moreover, it appears to the undersigned that even after Plaintiff’s August 12, 2019 EUOs

or depositions, Defendant and its counsel were not only discussing the legal ramifications of

Plaintiffs’ claims, but also were still conducting an investigation of the coverage issues while

waiting on Plaintiffs to supplement their document requests. Further, Plaintiffs were still in some

form of contact with Defendant and/or its counsel through November 2019 and attempting to

supplement Defendant’s document requests in order to assist Defendant in adjusting their claims.

As with the scene inspection by EFI Global, from Plaintiffs’ perspective, and objectively speaking,

Defendant was still acting as an insurer investigating Plaintiffs’ fire loss claim. Of further

interest here is that even after Defendant sent Plaintiffs’ the December 23, 2019 letters, on

December 27, 2019, Plaintiffs’ insurance agent, Chris D. Parker of Farrell & Hill Insurance




11
   It should be noted that the claims file notes never indicate that Westfield concluded that Harry Javins intentionally
started the fire in question. In fact, the only time that the undersigned could find that Westfield explicitly or implicitly
implicated Harry Javins was in the text of the denial of coverage letter. If, in fact, Westfield and its representatives
believed that Harry Javins was suspected of starting the fire, then why would it not be mentioned in the claims history?

                                                            20
     Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 21 of 24 PageID #: 420




Agency of Madison, West Virginia, emailed Steven A. Brown 12, Regional Property Specialist of

Defendant, Westfield Group stating: “I saw that payment was made for this customers home loss.

Does that mean Westfield is not going to deny coverage? Seemed like it was trending that way

previously but didn’t know what the final decision was.” (this email is Bates-stamped WIC001255)

Though it appears that this email was later forwarded to Defendant’s counsel, clearly, this is a

communication between two insurance agents, and Mr. Parker was not seeking legal advice, only

inquiring into what the final decision was regarding a claim for loss. In short, this communication

does not enjoy the protections afforded by either the attorney-client privilege or work product

doctrine.

        In any event, it is clear from the pertinent case law, and in consideration of the specific

facts presented in the case at bar, Defendant had not made an official determination to deny

Plaintiffs’ claims until on or about December 23, 2019 – not until well after Defendant had engaged

in months of investigation into Plaintiffs’ claims. This is an important distinction in this case versus

the Chambers case and its predecessors: in those cases, the insurers relied on strong circumstantial

evidence that determined their insureds’ claims were not covered because their insureds not only

caused their losses, but also intentionally caused their losses. From the date of the loss, May 23,

2019, through the date of denial, December 23, 2019 (with the notable exception being the

December 27, 2019 email from Mr. Parker to Mr. Brown, supra), the particular facts in this case

demonstrate that Defendant had no reasonable anticipation of litigation from Plaintiffs because not

only did Defendant not know that Harry Javins intentionally set the fire to his house, but also,

Defendant was still investigating whether Harry Javins intentionally set the fire to establish a

reason to deny his claim. Indeed, outside of Defendant’s own opinion, there has been no evidence


12
  Interestingly, Mr. Brown was the author, or at least the signatory, to the December 23, 2019 denial letters to
Plaintiffs.

                                                      21
     Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 22 of 24 PageID #: 421




presented to the undersigned, in camera or otherwise, that implicates Harry Javins as an arsonist,

or suspected of arson, or even that he intentionally set the fire. 13

         As an additional matter, it is apparent that Defendant’s counsel, Mr. Kesner and his law

firm, wore two hats: he and his law firm acted in the role as investigator and claims

adjuster/administrator, but also as legal advisor. Because of this dual role, there are some

communications the undersigned observed in the materials provided for in camera review that

would be protected under attorney-client privilege; however, with regard to those materials, more

specifically identified infra, which were produced in furtherance of Mr. Kesner’s/Defendant’s

investigation into Plaintiffs’ fire loss claims, those enjoy no such protection, or even under the

work product doctrine. 14

         Accordingly, it is hereby ORDERED that Plaintiffs’ Motion to Compel Discovery

Responses from Defendant Westfield Insurance Company (ECF No. 21) is GRANTED to the

extent that seeks production of all materials predating December 23, 2019 that do not concern

attorney-client communications or work product, more specifically identified from the following

source files as provided to the undersigned for in camera review:

         Claim File #1 – Bates-stamped documents WIC000025-53, -83

         Claim File #2 – Bates-stamped documents WIC000054-82

         Claim File #3 – Bates-stamped documents WIC000207, WIC000221, WIC000402,

WIC000470-472

         Claim File #4 – Bates-stamped documents WIC000968-996


13
   As noted in Plaintiffs’ Answer to Defendant’s counterclaim, even the West Virginia State Fire Marshal could not
determine the origin of the fire. (See ECF No. 5 at 2, ¶9)
14
   This is akin to the situation explored in Canady, supra, where investigations into insurance claims by individuals
holding law licenses does not automatically trigger the attorney-client privilege protection governing the documents
generated during those investigations. See Canady, 194 W.Va. at 444, 460 S.E.2d at 690 (holding that adopting such
a rule would shield from discovery documents that would otherwise not be entitled to any protection if written by an
employee who holds no law license but who performs the same investigation and duties).

                                                        22
     Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 23 of 24 PageID #: 422




         Claim File #5 – Bates-stamped documents WIC001106-1118

         Claim File #6 – Bates-stamped documents WIC001130-1158

         Claim File #8 – Bates-stamped documents WIC001162-1190

         Claim File #9 – Bates-stamped documents WIC001255, WIC001330

         Claim File #10 – Bates-stamped documents WIC001351-1380 (entire file)

         Claim File #11 – Bates-stamped documents WIC001394-1397

         Claim File #12 – Bates-stamped documents WIC001398-1448

         Claim File #13 – (entire file) 15

         Claim File #14 – Bates-stamped documents WIC002333-2379 (entire file)

         Claim Files #15, #16, #17, #18, #19 – only the photographs from these files 16

                                             Rule 37 Implications

         Defendant’s insistence that nearly its entire claim file concerning Plaintiffs’ fire loss claims

is protected under attorney-client privilege and/or work product doctrine not only waters down

these important privileges, but also violates the basic notions of civility and fair play, which

unfortunately, caused Plaintiffs to have to file a motion to compel. Furthermore, because of the

Defendant’s unreasonable assertions that Westfield concluded that Harry Javins was guilty of

arson as early as May 28, 2019, the Court had to use valuable judicial time and resources to review

documents that clearly should have been produced without the need of court intervention. Such

conduct must be discouraged in order to avoid the waste of valuable and limited judicial resources.

         Therefore, pursuant to Rule 37, Plaintiffs are invited to file the appropriate motion for their

reasonable attorneys’ fees and expenses incurred in making the motion, while outlining the reasons


15
   The documents contained in this claim file are Bates-stamped, though primarily not in a regular, numerical sequence
and are far too numerous to list each one.
16
   Because these documents are photographs, it was difficult to determine the exact Bates-stamp numbers, but they
are presumed to be WIC002384-2876 given the volume of the photographic materials.

                                                         23
   Case 2:20-cv-00698 Document 32 Filed 03/19/21 Page 24 of 24 PageID #: 423




why an award for expenses is appropriate in this matter, including the time it took prosecute the

motion. Defendant shall be allowed to file an appropriate pleading setting forth why this Court

should not award Plaintiffs expenses and attorneys’ fees, and any other objections to the

accounting of time filed by Plaintiffs.

       In accordance with Rule 72(a) of the Federal Rules of Civil Procedure, the ruling set forth

above on this non-dispositive motion may be contested by filing, within 14 days, objections to this

Order with District Judge Berger; accordingly, Defendant’s obligation to disclose the materials

discussed herein are hereby STAYED, pending the filing of any objections. If objections are filed,

the District Court will consider the objections and modify or set aside any portion of the Order

found clearly to be erroneous or contrary to law. If objections are not filed, the Defendant’s

obligation to disclose the materials discussed herein shall be made no later than April 5, 2021.

       The Clerk is requested to send a copy of this Order to all counsel of record.

       ENTER: March 19, 2021.




                                                24
